PER CURIAM.
Upon this appeal the sole question is whether there was sufficient evidence that the injuries to the plaintiff’s decedent resulted from the negligence of the defendant to support the verdict of the jury in favor of the plaintiff. We have carefully examined the evidence, the recital of which here would serve no useful purpose, and we are satisfied that the district court was right in holding it sufficient to support the verdict. It follows that the court committed no error in denying the defendant’s motion to set aside the verdict and for judgment in his favor.
The judgment, 44 F.Supp. 636, is affirmed.